Citation Nr: 1109977	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-34 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for joint pains of the knees and hips, to include degenerative joint disease.  

2.  Entitlement to service connection for a psychiatric disorder, to include depression and trouble sleeping.  

3.  Entitlement to service connection for chest pain, to include costochondritis and shortness of breath.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to October 1990.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran has indicated that she received treatment after service from Dr. G. M. and Health Care Plus in Pine Bluff, Arkansas.  In May 2007, she submitted a signed VA Form 21-4142 authorizing VA to request records from Dr. M. and Health Care Plus.  In June 2007, the RO requested that she provide more complete addresses for these healthcare providers, but she did not respond.  The record does not reflect that the RO requested treatment records from that physician or made any attempt to obtain the address of these healthcare providers from any other source.  VA's duty to assist the Veteran includes requesting relevant treatment records from non-VA sources identified by the Veteran.  See 38 C.F.R. § 3.159(c)(1) (2010).  Therefore, attempts must be made to treatment records from Dr. M. and Health Care Plus in Pine Bluff, Arkansas. 

In addition, a VA compensation examination was conducted in September 2007 to obtain a medical opinion as to whether the Veteran had a leg disorder that was related to her complaints of knee pain during service.  The examiner diagnosed early degenerative joint disease of both knees and stated that it was "less likely than not" that these disorders were related to the Veteran's complaints during service.  However, the examiner provided no rationale for this opinion.  Further, at her hearing before the Board hearing, the Veteran testified that she also had pain in her hips during service; the VA examiner did not provide clinical findings or otherwise comment on the presence or etiology of any current hip disorder.  Therefore, the Veteran must be afforded another VA compensation examination to obtain medical opinions regarding the etiology of any current knee or hip disorder found, to include adequate rationale for the opinions.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health providers who have evaluated or treated her for the claimed disorders since her separation from service.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, to include Dr. G. M. and Health Care Plus in Pine Bluff, Arkansas.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.  

2.  The Veteran must then be afforded a VA joints examination to determine the etiology of any knee or hip disorder found.  All pertinent symptomatology and clinical findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and be reviewed by the examiner in conjunction with the requested study.  Following a review of the service and post-service medical records and the clinical examination, and with consideration of the Veteran's statements, the examiner must state whether the Veteran currently has a knee or hip disorder.  In this regard, the examiner must discuss and distinguish the previous VA and private medical opinion.  If a disorder of either knee or either hip is diagnosed, the examiner must state whether the disorder is related to the symptoms noted during service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared should be typed.

3.  The RO must notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

4.  After the above development has been completed, the Veteran's claims for service connection for joint pains of the knees and hips, to include degenerative joint disease; a psychiatric disorder, to include depression and trouble sleeping; chest pain, to include costochondritis; and shortness of breath, must be readjudicated.  If any of the claims on appeal remains denied, the Veteran and her representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

